DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8: “wherein the step (2), contacting the compressed and cooled hydrocarbon material with the absorbent in a first absorption tower” is awkward syntax. Did Applicant intend “wherein the step (2) comprises…” or something similar?
Claim 9: similar to above, “wherein in the step (3)” coupled with the language that follows is awkward syntax. The office recommends “wherein the step (3) comprises…” or something similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a separation of a hydrocarbon stream comprising lower olefins, i.e. including C2-C4 olefins, such as ethylene, propylene, butenes, and butadiene, does not reasonably provide enablement for an open-ended selection of “C2 and above” olefins, i.e. no defined upper limit and therefore encompassing olefins of high carbon numbers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Applicant may overcome this rejection by more clearly defining the olefins encompassed by the Markush group in line with what is enabled in the specification, which directed entirely to separation of light hydrocarbons, not higher olefins as is currently encompassed by recitation of “C2 and above olefins”.
Claim 3 is not included in this rejection because it includes a limitation more narrowly defining the olefin(s).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by recitation of “to absorb C2 or above hydrocarbons” (emphasis added). It is unclear whether the absorbed material is intended to encompass either C2 or C3+ hydrocarbons or whether it is intended to encompass C2+ hydrocarbons. The office believes the latter is intended and has interpreted the claim accordingly.
Regarding claims 3, 4, 8-12, 14, 17, 19, and 20, use of the word “preferably” in the claims makes it unclear whether or not the limitations that follow are required by the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
claim 5 recites the broad recitation “temperature…in a range of 500-850 °C”, and the claim also recites “preferably 600-800 °C”, which is the narrower statement of the range/limitation.
claim 13 recites “cracking or more…of the fourth stream, the sixth stream, and the eighth stream” and the claim also recites “preferably all of the fourth stream, the sixth stream, and the eighth stream”, which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Note that the broad/narrow range analysis also applies here.
Regarding claim 7, it is unclear what is meant by “flare gas / separated methane gas” as part of the claimed Markush group. Are they intended to be claimed in the alternative, i.e. where the forward slash should be replaced by a comma, or is Applicant intending for them to be equivalent to each other?
Claims 8-10 and 19 recite the limitation "the kettle" throughout.  There is insufficient antecedent basis for this limitation in the claim. The office believes “the bottom” may have been intended, which is an inherent feature of a tower.
Further, in this regard, the office notes that “the kettle” is used throughout the claims (further recitations which do have antecedent basis). If “the bottom” is intended, as previously discussed, the office brings Applicant’s attention to all recitations of “the kettle” throughout the claims for correction.
Claim 9 recites the limitation "the absorption liquid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the fifth rectifying tower" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the office is unable to comprehend what is meant by “cracking one or more streams of all of the fourth stream and the sixth stream” (emphasis added). Which streams are being cracked?
Claim 16 recites the limitation "the first absorption tower" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the entrained absorbent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the exhaust gas" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the boundary area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the liquid-phase material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the sixth rectifying tower" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the gas-phase stream obtained from the top of the sixth rectifying tower" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the liquid-phase stream obtained from the kettle" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the entrained absorbent" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the exhaust gas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the liquid from the bottom part" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26-34 are replete with lack of antecedent basis issues, particularly with respect to each time inlets and outlets are defined for various system components, instead of initially introducing “an inlet” and “an outlet” for system components, Applicant at every instance states “the inlet” and “the outlet” (this includes variations, such as “the first inlet”, “the kettle outlet”, “the top outlet”, “the second inlet”, “the first outlet”, and “the second outlet”). Note that inlets and outlets are not inherent features of system components/towers. Given the scope of this issue, the office is summarizing here and requests substantial redrafting by Applicant to correct the antecedent basis issues.
Claim 33 recites the limitation "the cold energy recovery unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 16-19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmigalle et al (US 2015/0246856) in view of Liu et al (CN 104557387).
Liu is cited from the English machine translation, provided herewith.
Regarding claims 1, 3 and 24, Schmigalle discloses a method for separating light hydrocarbons comprising:
separating (in work-up unit 3) a gaseous reaction effluent S comprising C1-C4 hydrocarbons and comprising at least one olefin (ethylene P) and at least one alkane (including ethane and propane S”) (see drawing; [0002]]; [0019]; [0022]; [0035]);
cracking the ethane and propane stream S” (analogous to the claimed “saturated alkane rich liquid phase material”) in cracking unit 5 to produce a cracked gas (see [0006] [0021]; [0023]); and
circulating the cracked gas to the separation step(s) (see [0006]; [0009]).
Schmigalle is considered to teach the limitations of steps (5) and (6).
Schmigalle discloses separation into various streams in the work-up unit, but does not disclose the particular separation steps and corresponding system components. In essence, Schmigalle does not disclose claim steps (1)-(4).
Liu is directed to separation and recovery of mixed dry gas from refinery plants (see Abstract). The separation method comprises (see Fig. 1):
compressing 1 and cooling 2 C1-C4 hydrocarbon containing material, wherein the C1-C4 hydrocarbon containing material contains at least one olefin (ethylene) and at least one alkane (ethane) (see p. 3, par. beginning “In order to solve”;  “1) the refinery dry gas”; p. 4, technical solutions (1) and (2));
contacting the compressed and cooled hydrocarbon material with an absorbent 3 to absorb C2+ hydrocarbons to produce a solvent-rich material (see p. 3, par. beginning “1) the refinery gas enters”; “2) the absorbent enters”; p. 4, technical solution (3));
rectifying the solvent-rich material (desorbing) 4 to produce a gas-phase material containing olefins and saturated alkanes and a solvent-lean material (see paragraphs bridging pp. 3-4; p. 4, technical solution (4)); and
rectifying (rough separating tower 7) the gas-phase material containing olefins and saturated alkanes to produce a stream of saturated alkane rich liquid-phase material (ethane 14) (p. 4, technical solution (6)).
Liu discloses that the ethane stream may be sent to a cracking furnace (see p. 5, par. beginning “in the rough separating step”). Liu is considered to teach claim steps (1)-(4).
Liu further discloses that the separation method disclosed therein is advantageous because energy consumption is greatly reduced (see p. 5, par. beginning “4) This invention”).
It would have been obvious to a person of skill in the art at the time of filing the instant claimed invention to combine the teachings of Schmigalle and Liu, wherein the separation steps of Liu are used to separate the gas stream in Schmigalle, given that Schmigalle discloses separation of the gas stream in general, but not the particulars thereof, and Liu discloses specific separation steps which advantageously reduce energy consumption.
Regarding claim 24, in light of the above analysis, the combination of references is additionally considered to fully teach and/or suggest the claimed system components, as outlined above.
Regarding claim 2, Schmigalle in view of Liu teaches the claim limitations discussed above. In the combination of references, the office is of the position that circulating/recycle of the cracked gas to the compressor, i.e. such that the cracked gas is combined with the C1-C4 hydrocarbon containing hydrocarbon material and then compressed and cooled would have been obvious to a person of ordinary skill in the art, in order to prepare the cracked gas stream for the conditions in the downstream separation steps. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 4, Liu discloses wherein the absorbent is n-butane (see p. 4, par. beginning “in the absorption step”).
Regarding claim 5, Schmigalle does not explicitly disclose the temperature at which the cracking step is carried out. However, it would require nothing more than routine experimentation for a person of ordinary skill in the art to determine a suitable or optimal temperature for carrying out the cracking reaction which achieves the desired conversion to ethylene and hydrogen (see [0003]; [0006]). Absent a showing of criticality or unexpected results, the claimed cracking temperature is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 6, Liu disclose wherein step (1) comprises compressing the material to a pressure in a range of 3 to 4.5 MPa and cooling to a temperature in a range of 5 to 25°C (see p. 4, technical solutions (1) and (2)), within the claimed ranges.
Regarding claim 7, Schmigalli discloses wherein the C1-C4 hydrocarbon containing material is reaction gas of oxidation of methane to ethylene (see [0001]).
Regarding claim 8, Liu discloses wherein step (2) comprises contacting the compressed and cooled hydrocarbon material with the absorbent in a first absorption tower 3, obtaining a gas-phase stream containing light components from the top of the tower and the solvent-rich material from the bottom (see Fig. 1; p. 4, technical solutions (3) and (4)). The theoretical plate number of the first absorption tower is 25-60 and the operating pressure in the range of 3.0 to 6.0 MPa, overlapping and within the claimed ranges, respectively (see p. 4, par. beginning “said tower theoretical”).
Regarding claim 9, Liu discloses wherein step (3) comprises feeding the absorption liquid from step (2) into a first rectifying tower (stripper tower 4) for rectification, obtaining the gas-phase material containing olefins and saturated alkanes from the top part of the tower and the solvent-lean material from the bottom (see Fig. 1; p. 4, technical solution (4)). The theoretical plate number of the first rectifying tower is in the range of 20-60 and the operating pressure is in the range of 0.1 to 4.0 MPa (see p. 5, par. beginning “preferably the number of”).
Regarding claim 16, Liu discloses feeding the solvent-lean material into the first absorption tower as a circulating absorbent (see Fig. 1; par. bridging pp. 4-5).
Regarding claim 17, Liu discloses feeding the gas-phase stream containing light components from the top part of the first absorption tower into a second absorption tower 5 to contact with a re-absorbent therein, so as to absorb entrained absorbent and C2 hydrocarbon that is not absorbed by the absorbent in the first absorption tower (see Fig. 1; p. 4, par. beginning “said tower top vapour stream”).
Regarding claims 18 and 19, Liu discloses wherein exhaust gas obtained from the top of the second absorption tower is discharged and the liquid-phase material obtained from the bottom is fed to a rectifying tower 6 for rectification, gas-phase stream obtained from the top is feed into the first absorption tower, and liquid-phase stream obtained from the bottom is fed into the second absorption tower (see Fig. 1). The theoretical plate number of the tower 6 is in the range of 10-60 and the operating pressure is in the range of 0.1 to 4.0 (see p. 5, par. beginning “preferably the petrol desorbing”), overlapping the claimed ranges.
Regarding claim 23, Liu discloses removing acid gas by water washing (see p. 5, par. beginning “the dehydration process”). It would have been obvious to a person of ordinary skill in the art to implement this step into the process of the combined references for the purpose of acid gas removal. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmigalle in view of Liu, as applied to claim 8, in further view of Luo et al (CN 109678636).
Luo is cited from the English machine translation, provided herewith.
Regarding claims 20-22, Schmigalle in view of Liu does not disclose subjecting the gas phase stream from the top of the first absorption tower to cold energy recovery.
Luo is directed to preparing ethylene by methane oxidative coupling and subsequent separation of the gas (see Abstract). In particular, Luo discloses subjecting a gas phase stream from a first absorption tower 4 to cold energy recovery, entailing cooling the gas through a cold box 8 to a temperature of -45°C, expanding 10 and flashing 9 to recover C2 hydrocarbons and entrained absorbent, feeding the gas from the top part of the flash tank into the cold box and then boosting in an expander  11 and discharging 16, and sending the liquid from the bottom part of the flash tank back to the first absorption tower (see Figs. 1 & 2; p. 3, method step (8); p. 6, step (6)).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Schmigalle in view of Liu to include the cold recovery process steps of Luo, in order to enhance the gas separation process by improving the overall recovery of desirable product components.

Allowable Subject Matter
Claims 10-15 and 25-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10 and 25, the claimed third rectifying tower, considered together with the claimed invention as a whole, for both the method (claims 1 + 10) and the system (claims 24 + 25), is considered to distinguish over the cited prior art. The claims encompass an embodiment wherein a third rectifying tower is downstream from the second rectifying tower, amounting to a flow of material from the absorption unit, to the desorption unit/first rectifying tower, to a second rectifying tower, and to a third rectifying tower. Material from the third rectifying tower flows to the cracking unit and is thereafter recycled to compression/cooling stage(s).
Considering Liu, relied upon for teaching the separation steps/units, Liu discloses an absorption tower 3, a stripper (first rectifying tower) 4, and a rough separating tower (second rectifying tower) 7 (see Fig. 1). There is no additional rectifying tower, i.e. claimed third rectifying tower, connected downstream of rectifying tower 7. Nor does there appear to be a teaching or suggestion in the prior art which would lead a person of ordinary skill in the art to arrive at the claimed embodiment. 
Claims 11-15 and 26-34 depend from claims 10 and 25, respectively and therefore contain the allowable subject matter discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772